Dismiss and Opinion Filed September 11, 2013




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00521-CR
                                      No. 05-13-00522-CR
                                      No. 05-13-00523-CR

                          DAVID WAYNE CHUMBLEY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
               Trial Court Cause Nos. F11-51536-I, F11-51537-I, F11-00261-I

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                 Opinion by Justice FitzGerald
       David Wayne Chumbley pleaded guilty to possession with intent to deliver cocaine in an

amount of four grams or more but less than 200 grams, possession of 3,4-methylendedioxy

methamphetamine in an amount of one gram or more but less than four grams, and possession

with intent to deliver phencyclidine in an amount of four grams or more but less than 200 grams.

Pursuant to plea agreements, the trial court assessed punishment at eight years’ imprisonment in

each case. The trial court certified that the cases involve plea bargains and appellant has no right

to appeal. See TEX. R. APP. P. 25.2(d), Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
       Accordingly, we dismiss the appeals for want of jurisdiction.




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47
130521F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID WAYNE CHUMBLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
No. 05-13-00521-CR        V.                       Trial Court Cause No. F11-51536-I.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered September 11, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID WAYNE CHUMBLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
No. 05-13-00522-CR        V.                       Trial Court Cause No. F11-51537-I.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered September 11, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID WAYNE CHUMBLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
No. 05-13-00523-CR        V.                       Trial Court Cause No. F11-00261-I.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered September 11, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –5–